Citation Nr: 0020643	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for anal stricture, 
cicatricial, secondary to a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from August 1950 to 
August 1953, and from January 1956 to November 1957.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.

After the veteran was notified of the March 1998 decision by 
the RO, which denied his claim for an increased evaluation 
for a rectal disorder, the veteran submitted a notice of 
disagreement.  On that document, the veteran wrote that he 
desired a personal hearing before RO personnel.  A review of 
the record reveals that such a hearing was not conducted.  

Because remand is required in order to accord the veteran the 
requested hearing, the RO should assure that all current 
treatment records, VA and private, are associated with the 
claims file before the hearing.  Private treatment records 
from Melvin D. Russell through September 1997 are of record, 
but there may be more private records since then.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Request all VA treatment records 
reflecting treatment of the veteran for 
anal stricture dated from December 1997 
to the present.  Associate all records 
with the claims file.

2.  Ask the veteran whether he has 
received private medical treatment for 
his anal stricture since September 1997, 
the date of the most recent private 
treatment records in the claims file.  If 
so, ask him to provide a release, and 
request those records from the doctor.  
Associate all records received with the 
claims file.  If any request for private 
records is not successful, notify the 
veteran and give him an opportunity to 
submit the records himself.

3.  The RO should schedule the appellant 
for a hearing before an RO Hearing 
Officer, and notify him of the scheduled 
hearing at the latest address of record.  
This hearing is to be scheduled in 
accordance with applicable law.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant is 
given notice that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the decision remains unfavorable, 
the veteran and his representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


